AYRES, Judge.
This is a companion case of James v. Missouri Pacific Railroad Co., La.App., 113 So.2d 41, and with which it was consolidated for the purpose of trial.
*48For the reasons assigned in the aforesaid case, the judgment appealed is hereby annulled, avoided, reversed and set aside, and it is further ordered, adjudged and decreed that the objection to the allowance of the amended answer be and the same is hereby overruled and the amended answer allowed and ordered filed, and, accordingly, the case is remanded to The Honorable Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, for further proceedings in accordance with 'law and consistent with the views herein expressed; the plaintiff-appellee to pay the cost of appeal, all other costs to await the final determination of the cause. • •
Reversed and remanded.